Citation Nr: 1126451	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred bilateral hearing loss in service, that bilateral hearing loss is attributable to service, or that bilateral hearing loss manifested to a compensable degree within the first post service year.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2006.  

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of his bilateral hearing loss.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran has apparently been in receipt of disability benefits from the Social Security Administration (SSA) since at least as early as 2004.  Appropriate action to obtain all records associated with any relevant SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Nevertheless, it is clear to the Board that any SSA records do not pertain to hearing loss as, outlined herein below, he did not first seek treatment for bilateral hearing loss until well after he was granted SSA disability benefits.  Thus, VA need not attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

Prior to November 1967 service departments consistently used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the tables below show the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.

The Veteran claims that he has hearing loss attributable to service, particularly due to noise exposure therein.  A review of the Veteran's personnel records shows that he served as a Jet-Aircraft Servicer.  See DD Form 214N.

A review of the Veteran's service treatment records discloses no complaints or diagnosis of hearing loss.  Upon entrance examination in August 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-5 (0)

Upon examination in July 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
5
0
0
5
5

Upon separation examination in August 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
5
0
0
5
5

Also, notably of record is an April 1967 electronically graphed audiogram.  A review of this audiogram discloses that is largely consistent with the Veteran's separation examination, as well as prior examinations, but for a decreased threshold in the 4000 Hz range that is greater than subsequently show on either 1969 audiograms.

Following these audiometrics, the next clinical evidence pertaining to the Veteran's hearing acuity appears in a January 2006 VA nurse note.  This note disclose that the Veteran then presented for inspection of his ears and complained of gradual hearing loss.  

Of record is a February 2006 VA audiology clinic note pertaining to evaluation for hearing aids.  At this time, the Veteran reported no history of ear surgery or infections.  He reported noise exposure both in and following the service.  As far as post-service noise exposure, this was not expounded upon, but the Board notes that the Veteran worked as a groundskeeper on a large estate, where he apparently used gas-powered lawn equipment.  Bilateral moderate sloping to profound sensorineural hearing loss at 250-8000 Hz was assessed at this time and the Veteran was subsequently prescribed hearing aids.  

In furtherance of substantiating his claim the Veteran was provided a VA examination in August 2006.  The report of this examination discloses that the examiner reviewed the claims file in conjunction therewith.  The examiner noted that upon enlistment examination the Veteran had hearing within normal limits from 500 Hz to 4000 Hz in both hears, with a mild loss at 6000 Hz in both ears.  The examiner also noted that examinations dated in July 1968 and August 1968 showed hearing within normal limits from 500 Hz to 4000 Hz in both hears, with a mild loss at 6000 Hz in both ears.  

At this time the Veteran reported a chief complaint of bilateral hearing loss with an onset in service.  With respect to noise exposure, the Veteran reported a history of such while in the military from being a jet engine mechanic consistently around jet engines and being on the flight deck.  He denied any other occupational or recreational noise exposure.


On the authorized audiological evaluation at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
35
75
LEFT
20
25
25
45
85

Pure tone averages were 42.5 for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner assessed normal hearing through 500 Hz with a mild to profound sensorineural hearing loss from 1000 Hz to 8000 Hz in the right ear, and normal hearing through 2000 Hz with a moderate to profound hearing loss from 3000 Hz to 8000 Hz in the left hear, with excellent bilateral speech recognition.  These audiometrics meet VA's requirements for considering hearing loss a disability.  38 C.F.R. § 3.385.  

In closing, the examiner highlighted that the claims file indicated hearing within normal limits from 500 Hz to 4000 Hz at entrance to service, with a mild to moderate loss at 6000 Hz, a frequency beyond that used for VA rating purposes.  Also noted, was hearing within normal limits from 500 Hz to 4000 Hz with a moderately severe hearing loss at 6000 Hz at discharge.  Based upon these findings, and particularly the separation audiometrics, the examiner found it was less likely than not that the Veteran's hearing loss was the result of noise exposure in service.  

The Veteran submitted a December 2006 private audiologist record in support of his claim from Hearing in Kentucky Hearing Centers.  At this time he reported only exposure to noise in military service and audiometric information showed hearing loss as a disability for VA purposes.  Id.  

Of record is a May 2007 "Physician's Questionnaire" submitted by the Veteran from an audiologist at Hearing in Hearing Kentucky Centers.  This questionnaire contained the aforementioned December 2006 record.  With respect to the questionnaire, the audiologist noted that they had been treating the Veteran for 6 months and were considered to be the Veteran's primary care provider for his hearing loss.  The audiologist noted that they had not been able to review any of the Veteran's medical records, but checked "yes" in regards to it being their opinion that the Veteran's "hearing loss condition [was] caused [or aggravated] by his noise exposure while in the military service from being a jet engine mechanic."  The audiologist commented that "many high frequency losses are noise induced."  

In May 2011 the Veteran's representative submitted a brief in support of the present claim.  The representative asserts that the threshold shift from entrance to service to separation indicates that bilateral hearing loss was incurred in service.  The representative also pointed out the favorable opinion from the private audiologist.  

Initially, the Board will address the representative's assertion that the threshold shift demonstrates that bilateral hearing loss was incurred in service.  In this regard, the Board notes that no significant threshold shift is demonstrated when the audiometrics are properly converted from ASA to the ISO (ANSI) standards.  Indeed, although a slight increase did occur in several frequencies, it would also appear that the Veteran's hearing acuity improved in several frequencies.  In fact, following conversation, the thresholds noted at 500 Hz are 10 in both ears, while no thresholds noted between 500 Hz and 4000 HZ are in excess of 5 at separation.  Thus, the Board finds the representatives assertion to be unpersuasive.

Also, the Board notes that the presumptive service connection regulations do not result in a favorable outcome.  There is no clinical or otherwise competent evidence indicating that the Veteran's claimed bilateral hearing loss manifested to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  While the Veteran is certainly competent to report subjective complaints of hearing loss, his lay assertions cannot establish that hearing impairment manifested to a compensable degree under the applicable rating criteria.  No audiograms appear until well after this period.

Along these lines, the Board notes that the Veteran entered service with significant decibel loss at 6000 Hz.  As this frequency is not one utilized by VA in considering hearing loss to be a disability for VA purposes, the Board need not address the regulations pertaining to aggravation of a pre-service disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Similarly, the presence of significant decibel loss at 6000 HZ at separation does not establish the onset of a hearing loss disability at separation.

As to whether the Veteran's hearing loss disability is otherwise related to service, the Board found the most probative evidence to be the opinion of the VA examiner.  As noted, the examiner highlighted that the claims file indicated hearing within normal limits from 500 Hz to 4000 Hz at entrance to service, with a mild to moderate loss at 6000 Hz, a frequency beyond that used for VA rating purposes.  The examiner further highlighted that was hearing within normal limits from 500 Hz to 4000 Hz with a moderately severe hearing loss at 6000 Hz at discharge.  The examiner noted the Veteran's own assertion of onset of hearing problems in service; however, based upon the audiometric findings, particularly the separation audiometrics, the examiner found it was less likely than not that the Veteran's hearing loss was the result of noise exposure in service.  

In this regard, the Board has considered the Veteran's own assertions.  As noted, he reported during his VA examination that he noticed hearing loss in service that has existed and worsened to present day, and that he had no post-service noise exposure.  See August 2006 report of VA examination.  However, prior to the VA examination he indeed acknowledged post-service noise exposure and a review of the claims file shows that he worked as a groundskeeper, where he apparently used gas-powered equipment with resultant noise exposure.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Here, the Board finds the earlier report of having post-service noise exposure to be the more credible history as it was offered during the course of medical treatment.  Furthermore, when the Veteran first sought treatment with VA for hearing loss in 2006, he complained of a "gradual" hearing loss and denied any history of past hearing aid use.  Certainly, the Board recognizes that the statements by the Veteran do not absolutely preclude that he had experienced hearing loss for some length of time; however, they also fall far short of suggesting that he had been experiencing hearing difficulty for approximately 38 years.  For this reason, and given that the Veteran has clearly offered a contradictory statements as to his history of post-service noise exposure, the Board finds that his lay assertions of hearing problems having their onset in service to be lacking in credibility and weight.  

As the Veteran's lay statements lack any probative value, resolution of this claim depends on the relative weight to be assigned to the August 2006 VA opinion and the May 2007 private audiologist's opinion.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As alluded to above, the Board finds the opinion of the VA examiner to be far more probative.  The May 2007 opinion is lacking in that it does not include a discussion of the Veteran's service treatment records, particularly his separation audiogram, which the VA examiner found to be the most significant evidence in the file, and which served as the primary basis of the examiner's rationale.  Moreover, a medical opinion premised upon an unsubstantiated account, such as that provided by the Veteran in this case with respect to an absence of post-service noise exposure, is of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Accordingly, the Board favors the opinion of the VA examiner and the claim must be denied.  Gilbert, supra.

In closing, the Board is cognizant that the VA examiner does not appear to have converted the audiometric results at entry to ISO-ANSI standards prior to rendering an opinion.  The Board has considered the degree to which this impacts the probative weight of the VA examiner's conclusions, and if further clarification is warranted.  However, as noted, once the audiometrics are properly converted from ASA to the ISO (ANSI) standards, all of the thresholds between 1000 Hz and 4000 HZ remain 5, 0, or below 0.  Only the thresholds in the 500 HZ change significantly, going from -5 to 10 in both ears.  The Court has indicated, however, that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).  Thus, the VA examiner's conclusion that this audiometric test revealed normal hearing between 500 Hz and 4000 HZ is almost certain to have remained unchanged if conversion had been done, particularly as the opinion strongly suggests that the separation examination was the most critical evidence of record to the VA examiner and no conversion was necessary for that exam.  As noted in the chart above, the separation examination actually shows improved thresholds in both ears in the range of 500 HZ.  For these reasons, the Board concludes that the VA examination was adequate despite the failure to convert the entry exam to ISO (ANSI) standards, and, in fact, is the most probative evidence of record.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


